UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDEDSeptember 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number: 000-52213 Format, Inc. (Exact name of small business issuer as specified in its charter) Nevada 33-0963637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27126 Paseo Espada, Suite 705, San Juan Capistrano, California 92675 (Address of principal executive offices) 949-481-9203 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYesoNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of October 18, 2007, there were 3,770,083 shares of the issuer's $.001 par value common stock issued and outstanding. Transitional Small Business Disclosure format (check one): oYesxNo PART I - FINANCIAL INFORMATION Item 1.Financial Statements FORMAT, INC. INDEX TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Page(s) Reviewed Financial Statements: Report of Independent Registered Public Accounting Firm 1 Condensed Balance Sheet as of September 30, 2007 2 Condensed Statements of Operations for the nine and three months ended September 30, 2007 and 2006 3 Condensed Statements of Changes in Stockholders’ Equity (Deficit) for the years ended December 31, 2006 and 2005 and nine months ended September 30, 2007 4 Condensed Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 5 Notes to Condensed Financial Statements 6-17 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Format, Inc. I have reviewed the accompanying condensed balance sheet of Format, Inc. (the "Company") as of September 30, 2007, and the related condensed statements of operations, changes in stockholders' equity (deficit) and cash flows for the nine months ended September 30, 2007 and 2006. These interim condensed financial statements are the responsibility of the Company's management. I conducted the reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, I do not express such an opinion. Based on my reviews, I am not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with U.S. generally accepted accounting principles. The accompanying condensed financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 9 to the condensed financial statements, the Company has sustained operating losses over the past few years and has sustained cash flow shortages that have been funded by an officer of the Company. These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 9.The condensed financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Michael Pollack CPA Cherry Hill, New Jersey October 15, 2007 1 FORMAT, INC. CONDENSED BALANCE SHEET (UNAUDITED) SEPTEMBER 30, 2007 ASSETS CURRENT ASSETS Cash $ 3,227 Accounts receivable, net 21,076 Security deposit 1,200 Prepaid expenses and other current assets 300 Total current assets 25,803 Fixed assets, net of depreciation 16,859 Other Asset Loan receivable Total other asset 20,500 20,500 TOTAL ASSETS $ 63,162 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ 56,212 Related party advance 132,428 Total current liabilities 188,640 TOTAL LIABILITIES 188,640 STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, par value $0.001 per share, 5,000,000 shares authorized and 0 shares issued and outstanding - Common stock, par value $0.001 per share, 50,000,000 shares authorized and 3,770,083 shares issued and outstanding 3,770 Additional paid-in capital 37,809 Retained earnings (defict) (167,057 ) Total stockholders' equity (deficit) (125,478 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 63,162 The accompanying notes are an integral part of these condensed financial statements. 2 FORMAT, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 NINE MONTHS ENDED THREE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 2006 REVENUE $ 61,382 $ 56,668 $ 18,564 $ 15,278 OPERATING EXPENSES Wages and wage related expenses 35,301 26,498 2,686 3,829 Professional fees 34,355 68,626 6,450 31,583 Rent 11,950 11,970 4,050 3,650 Bad debt 11,018 3,049 11,018 0 General and administrative 40,088 19,288 16,675 6,572 Depreciation 4,502 8,706 1,554 2,902 Total operating expenses 137,214 138,137 42,433 48,536 NET LOSS FROM OPERATIONS BEFORE OTHER INCOME (EXPENSE) AND (PROVISION) BENEFIT FOR INCOME TAXES (75,832 ) (81,469 ) (23,869 ) (33,258 ) OTHER INCOME (EXPENSE) Rental income - 3,120 - - Gain on sale of automobile 5,601 - - - Unrealized gains (losses) on marketable securities - (6,447 ) - (1,307 ) Interest income - 18 - - Total other income (expense) 5,601 (3,309 ) - (1,307 ) NET LOSS FROM OPERATIONS BEFORE (PROVISION) BENEFIT FOR INCOME TAXES (70,231 ) (84,778 ) (23,869 ) (34,565 ) (Provision) benefit for income taxes (800 ) (800 ) - - NET (LOSS) APPLICABLE TO SHARES $ (71,031 ) $ (85,578 ) $ (23,869 ) $ (34,565 ) NET (LOSS) PER BASIC AND DILUTED SHARES $ (0.02 ) $ (0.02 ) $ (0.01 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING (DATAMAT) 3,770,083 3,770,083 3,770,083 3,770,083 The accompanying notes are an integral part of these condensed financial statements. 3 FORMAT, INC. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2, 2007 Additional Retained Common Stock Paid-In Earnings Shares Amount Capital (Deficit) Total Balance - January 1, 2005 3,770,083 $ 3,770 $ 37,809 $ 60,128 $ 101,707 Net loss for the year - - - (49,585 ) (49,585 ) Balance - December 31, 2005 3,770,083 3,770 37,809 10,543 52,122 Net loss for the year - - - (106,569 ) (106,569 ) Balance - December 31, 2006 3,770,083 3,770 37,809 (96,026 ) (54,447 ) Net loss for the period - - - (71,031 ) (71,031 ) Balance - September 30, 2007 3,770,083 $ 3,770 $ 37,809 $ (167,057 ) $ (125,478 ) The accompanying notes are an integral part of these condensed financial statements. 4 FORMAT, INC. STATEMENTS OF CASH FLOW (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ (71,031 ) $ (85,578 ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation 4,502 8,706 Bad debt reserve 11,018 1,385 Gain on sale of automobile (5,601 ) 3,309 Unrealized loss on marketable securities - 3,138 Change in assets and liabilities (Increase) in marketable securities, at fair value - 12,030 (Increase) decrease in accounts receivable (2,489 ) (9,687 ) Increase in prepaid expenses and other current assets 7,550 3,589 Increase in accounts payable and accrued expenses 6,581 5,751 Total adjustments 21,561 28,221 Net cash (used in) operating activities (49,470 ) (57,357 ) CASH FLOWS FROM INVESTING ACTIVITIES: Decrease in note receivable - 1,000 Disposal of fixed assets 10,000 - (Acquisitions) of fixed assets (6,900 ) (1,900 ) Net cash provided by (used in) investing activities 3,100 (900 ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase in advances - related partry 39,656 54,092 Net cash provided by financing activities 39,656 54,092 NET (DECREASE) IN CASH AND CASH EQUIVALENTS (6,714 ) (4,165 ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 9,941 16,797 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 3,227 $ 12,632 SUPPLEMENTAL INFORMATION OF CASHFLOW ACTIVITY Cash paid during the year for income taxes $ 800 $ 800 SUPPLEMENTAL INFORMATION ON NONCASH ACTIVITY Accounts receivable paid off with marketable securities through the shareholder $ - $ 22,669 The accompanying notes are an integral part of these condensed financial statements. 5 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 1- ORGANIZATION AND BASIS OF PRESENTATION The unaudited condensed financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The condensed financial statements and notes are presented as permitted on Form 10-QSB and do not contain information included in the Company’s annual statements and notes.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these condensed financial statements be read in conjunction with the December 31, 2006 audited financial statements and the accompanying notes thereto.While management believes the procedures followed in preparing these condensed consolidated financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These condensed unaudited financial statements reflect all adjustments, including normal recurring adjustments which, in the opinion of management, are necessary to present fairly the consolidated operations and cash flows for the periods presented. Format, Inc. (the “Company”) was incorporated in the State of Nevada on March 21, 2001. The Company provides transactional financial, corporate reporting, commercial and digital printing for its customers. Transactional financial printing includes registration statements, prospectuses, debt arrangements, special proxy statements, offering circulars, tender offer materials and other documents related to corporate financings, mergers and acquisitions. Corporate reporting includes interim reports, regular proxy materials prepared by corporations for distribution to stockholders, and Securities and Exchange Commission reports on Form 10-K and other forms. Commercial printing consists of annual reports, sales and marketing literature, newsletters and other custom-printed products. The Company receives its clients’ information in a variety of formats and reprocesses it for distribution typically in print, digital or Internet formats. 6 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid debt instruments and other short-term investments with a maturity of three months or less, when purchased, to be cash equivalents. The Company maintains cash and cash equivalent balances at one financial institution that is insured by the Federal Deposit Insurance Corporation up to $100,000. Reclassifications Certain amounts reported in for the nine months ended September 30, 2006 have been reclassified to conform to the presentation of the September 30, 2007 amounts. The reclassifications have no effect on operations or equity for the nine months ended September 30, 2006. Allowance for Doubtful Accounts The Company provides an allowance for doubtful accounts, which is based upon a review of outstanding receivables as well as historical collection information. Credit is granted to substantially all customers on an unsecured basis. In determining the amount of the allowance, management is required to make certain estimates and assumptions. Management monitors the collectibility of the accounts receivable quarterly. Outstanding balances are required to be followed up by phone calls to the respective company’s accounts payable department and have sufficient evidence that warrants the receivable to remain. The Company previously had both estimated based on the age of the receivable, and also directly wrote off certain receivables. In 2006, the Company ceased direct write-offs, and will only be estimating bad debts based on the aging of the receivables. Only receivables that are 90 days or older will be considered for write-off. Management has determined that as of September 30, 2007 an allowance of $17,078 is required. The following represents a reconciliation of the allowance for doubtful accounts, which does not include any direct write-offs of accounts receivable during the periods, for the nine months ended September 30, 2007 and 2006: 7 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Allowance for Doubtful Accounts (Continued) Balance, December 31, 2005 $ 4,675 Bad debt expense 3,049 Recovery of bad debt (- ) Adjustment to reserve (1,664 ) Balance, September 30, 2006 $ 6,060 Balance, December 31, 2006 $ 6,060 Bad debt expense 11,018 Recovery of bad debt (- ) Balance, September 30, 2007 $ 17,078 Fixed Assets Fixed assets are stated at cost, less accumulated depreciation. Depreciation is provided using the straight-line method over the estimated useful lives of the related assets (five years). Costs of maintenance and repairs are charged to expense as incurred. 8 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recoverability of Long-Lived Assets The Company reviews the recoverability of its long-lived assets on a periodic basis whenever events and changes in circumstances have occurred which may indicate a possible impairment. The assessment for potential impairment is based primarily on the Company’s ability to recover the carrying value of its long-lived assets from expected future cash flows from its operations on an undiscounted basis. If such assets are determined to be impaired, the impairment recognized is the amount by which the carrying value of the assets exceeds the fair value of the assets. Fixed assets to be disposed of by sale are carried at the lower of the then current carrying value or fair value less estimated costs to sell. Revenue Recognition The Company generates revenue from professional services rendered to customers either at time of delivery or completion, where collectibility is probable. The Company’s fees are fixed. The Company records this revenue at the beginning of the month. Other income is any other fees eared by the Company outside of the ordinary course of business and is recognized upon collection of fees. Stock-Based Compensation On December 16, 2004, the Financial Accounting Standards Board (“FASB”) published Statement of Financial Accounting Standards No. 123 (Revised 2004), “Share-Based Payment” (“SFAS 123R”).SFAS 123R requires that compensation cost related to share-based payment transactions be recognized in the financial statements. Share-based payment transactions within the scope of SFAS 123R include stock options, restricted stock plans, performance-based awards, stock appreciation rights, and employee share purchase plans.The provisions of SFAS 123R, as amended, are effective for small business issuers beginning as of the next interim period after December 15, 2005.The Company adopted these provisions effective January 1, 2006, and there was no impact to the Company upon the adoption of this provision. On January 1, 2006, the Company adopted the provisions of FAS No. 123R “Share-Based Payment” (“FAS 123R”) which requires recognition of stock-based compensation expense for all share-based payments based on fair value. Prior to January 1, 2006, the Company measured compensation expense for all of its share-based compensation using the intrinsic value method prescribed by Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees” (“APB 25”) and related interpretations. The Company has provided pro forma disclosure amounts in accordance with FAS No. 148, “Accounting for Stock-Based Compensation – Transition and Disclosure – an amendment of FASB Statement No. 123” (“FAS 148”), as if the fair value method defined by FAS No. 123, “Accounting for Stock Based Compensation” (“FAS 123”) had been applied to its stock-based compensation. 9 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Stock-Based Compensation (Continued) The Company has elected to use the modified–prospective approach method. Under that transition method, the calculated expense in 2006 is equivalent to compensation expense for all awards granted prior to, but not yet vested as of January 1, 2006, based on the grant-date fair values estimated in accordance with the original provisions of FAS 123. Stock-based compensation expense for all awards granted after January 1, 2006 is based on the grant-date fair values estimated in accordance with the provisions of FAS 123R. The Company recognizes these compensation costs, net of an estimated forfeiture rate, on a pro rata basis over the requisite service period of each vesting tranche of each award. The Company considers voluntary termination behavior as well as trends of actual option forfeitures when estimating the forfeiture rate. Concentrations The Company has derived 42% and 64% of its operating revenue from five and four customers, respectively, for the nine months ended September 30, 2007 and 2006, respectively. Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of accounts receivable and marketable securities. Accounts receivable are generally due within 30 days and no collateral is required. Fair Value of Financial Instruments The carrying amount reported in the balance sheet for cash and cash equivalents, accounts receivable, accounts payable, accrued expenses, and notes payable approximate fair value because of the immediate or short-term maturity of these financial instruments. The Company does not utilize derivative instruments. Income Taxes Under Financial Accounting Standards Board Statement No. 109, “Accounting for Income Taxes,” the liability method is used in accounting for income taxes. Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities, and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. 10 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (Loss) Per Share of Common Stock Basic net (loss) per common share (“EPS”) is computed using the weighted average number of common shares outstanding for the period. Diluted earnings per share includes additional dilution from common stock equivalents, such as stock issuable pursuant to the exercise of stock options and warrants. Common stock equivalents are not included in the computation of diluted earnings per share when the Company reports a loss because to do so would be anti-dilutive for the periods presented. There were no options or warrants to purchase shares of common stock at September 30, 2007 and 2006, respectively. The following is a reconciliation of the computation for basic and diluted EPS: Nine Months Ended September 30, September 30, 2007 2006 Net (loss) $ (71,031 ) $ (85,578 ) Weighted-average common shares outstanding : Basic 3,770,083 3,770,083 Effect of dilutive securities-warrants - - Diluted 3,770,083 3,770,083 Basic net (loss) per share $ (0.02 ) $ (0.02 ) Diluted net (loss) per share $ (0.02 ) $ (0.02 ) Comprehensive Income The Company adopted SFAS 130, “Reporting Comprehensive Income,” (“SFAS 130”). SFAS 130 requires the reporting of comprehensive income in addition to net income (loss) from operations. Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of information that historically has not been recognized in the calculation of net income. 11 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Marketable Securities The Company accounts for its marketable securities in accordance with Statement of Financial Accounting Standards No. 115 (SFAS 115), “Accounting for Certain Investments in Debt and Equity Securities.” The Company determines the appropriate classification of all marketable securities as trading, available-for-sale, or held-to-maturity at the time of purchase and re-evaluates such classification as of each balance sheet date. At September 30, 2006 (there were none at September 30, 2007), the Company’s investments in marketable securities were classified as trading securities, and as a result the balance is reflected at fair value on the balance sheet, and all realized and unrealized gains and losses are reflected in other income (expense) in the statements of operations for the nine months ended September 30, 2006. The marketable securities being held by the Company are from active trading public reporting companies. The values of these companies’ common stock are readily determinable. The carrying amount of these marketable securities approximates the fair value for each of the periods presented. The Company calculates the realized and unrealized gains and losses based on the values for each of the periods presented. The Company receives these marketable securities from an officer of the Company who has received them in lieu of cash payment by some of the Company’s customers. The intention of the Company is not to hold them for a long period of time, as they require the cash for operating purposes. Recent Issued Accounting Standards In January 2003, the FASB issued Interpretation No. 46 (“FIN 46”), “Consolidation of Variable Interest Entities,” an interpretation of Accounting Research Bulletin No. 51, “Consolidated Financial Statements.” FIN 46 establishes accounting guidance for consolidation of variable interest entities that function to support the activities of the primary beneficiary. In December 2003, the FASB revised FIN 46 and issued FIN 46 (revised December 2003) ("FIN 46R").In addition to conforming to previously issued FASB Staff Positions, FIN No. 46R deferred the implementation date for certain variable interest entities. This revised interpretation is effective for all entities no later than the end of the first reporting period that ends after March 15, 2004. The Company does not have any investments in or contractual relationship or other business relationship with a variable interest entity and therefore the adoption of this interpretation will not have any impact on the Company’s results of operations, financial position or cash flows. On December 16, 2004, FASB issued SFAS No. 153, “Exchanges of Non-monetary Assets, an amendment of APB Opinion 29, Accounting for Non-monetary Transaction” ("SFAS 153").This statement amends APB Opinion 29 to eliminate the exception for non-monetary exchanges of similar productive assets and replaces it with a general exception for exchanges of non-monetary assets that do not have commercial substance. 12 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent Issued Accounting Standards (Continued) Under SFAS 153, if a non-monetary exchange of similar productive assets meets a commercial-substance criterion and fair value is determinable, the transaction must be accounted for at fair value resulting in recognition of any gain or loss. SFAS 153 is effective for non-monetary transactions in fiscal periods that begin after June 15, 2005.The adoption of SFAS 153 has not had a material impact on the Company’s financial position, results of operations or cash flows. In May 2005, the FASB issued FASB Statement No. 154, “Accounting Changes and Error Corrections (“SFAS 154”).SFAS 154 replaces Accounting Principles Board Opinion No. 20, “Accounting Changes” and FASB Statement No. 3, “Reporting Accounting Changes in Interim Financial Statements,” and requires the direct effects of accounting principle changes to be retrospectively applied.The existing guidance with respect to accounting estimate changes and corrections of errors is carried forward in SFAS 154.SFAS 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.The adoption of SFAS 154 has not had a material effect on the Company’s financial statements. In September 2006, the FASB issued SFAS 157, “Fair Value Measurements.” This standard defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosure about fair value measurements. This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. Early adoption is encouraged. The adoption of SFAS 157 has not had a material impact on the financial statements. In September 2006, the FASB issued SFAS 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements 87, 88, 106 and 132(R)” (“SFAS 158”). SFAS 158 requires an employer to recognize the over-funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income. SFAS158 also requires the measurement of defined benefit plan assets and obligations as of the date of the employer’s fiscal year-end statement of financial position (with limited exceptions). Management does not expect adoption of SFAS 158 to have a material impact on the Company’s financial statements. In February 2007, the FASB issued FAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115”, (“FAS 159”) which permits entities to choose to measure many financial instruments and certain other items at fair value at specified election dates. A business entity is required to report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. This statement is expected to expand the use of fair value measurement. FAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. 13 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent Issued Accounting Standards (Continued) In July 2006, the FASB issued Interpretation No. 48 (FIN No. 48), “Accounting for Uncertainty in Income Taxes.” This interpretation requires recognition and measurement of uncertain income tax positions using a “more-likely-than-not” approach. FIN No. 48 is effective for fiscal years beginning after December 15, 2006. FIN No. 48 has not had a material impact on the Company’s financial statements. In September 2006, the United States Securities and Exchange Commission (“SEC”) issued SAB 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.” This SAB provides guidance on the consideration of the effects of prior year misstatements in quantifying current year misstatements for the purpose of a materiality assessment. SAB 108 establishes an approach that requires quantification of financial statement errors based on the effects of each of the company’s financial statements and the related financial statement disclosures. SAB 108 permits existing public companies to record the cumulative effect of initially applying this approach in the first year ending after November 15, 2006 by recording the necessary correcting adjustments to the carrying values of assets and liabilities as of the beginning of that year with the offsetting adjustment recorded to the opening balance of retained earnings. Additionally, the use of the cumulative effect transition method requires detailed disclosure of the nature and amount of each individual error being corrected through the cumulative adjustment and how and when it arose. SAB 108 has not had a material impact on the Company’s financial statements. NOTE 3- FIXED ASSETS Fixed assets consist of the following as of September 30, 2007: Estimated Useful Lives (Years) Office machinery and equipment 5 $ 34,895 Furnitureand fixtures 5 2,011 36,906 Less: Accumulated depreciation (20,047 ) Total, net $ 16,859 Depreciation expense was $4,502 and $8,706 for the nine months ended September 30, 2007 and 2006, respectively. In January 2007, the Company sold the automobile for $10,000. The basis of the automobile at the time of the sale was $4,399, resulting in a gain on the sale of $5,601. 14 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 4- LOANS RECEIVABLE The Company as of September 30, 2007 has loans receivable to a related company in the amount of $20,500. The loan is interest free and is due on demand. The loan was made to this company based on the business the company was doing, and the fact that they were planning on going public and utilize the services of the Company. The amount is fully collectible, and are still in process of planning to go public. The amount funded to this company was not for services rendered. The Company imputed interest at a rate of 8%, the rate at which the amount funded could be borrowed from a financial institution. NOTE 5- RELATED PARTY TRANSACTIONS The Company from time to time is advanced money from a shareholder for working capital with no interest, due on demand. As of September 30, 2007, the Company has $132,428 due to the shareholder as a current liability. The Company imputed interest at a rate of 8%, the rate at which the amount funded could be borrowed from a financial institution. NOTE 6- STOCKHOLDERS’ EQUITY (DEFICIT) Preferred Stock The Company has 5,000,000 shares of preferred stock authorized as of September 30, 2007 with a par value of $.001. The Company has 0 shares of preferred stock issued and outstanding as of September 30, 2007. There were no issuances of preferred stock during the nine months ended September 30, 2007 and 2006, respectively. Common Stock The Company has 50,000,000 shares of common stock authorized as of September 30, 2007 with a par value of $.001. The Company has 3,770,083 shares of common stock issued and outstanding as of September 30, 2007. There were no issuances of common stock during the years ended December 31, 2006 and 2005, and nine months ended September 30, 2007, respectively. Options and Warrants The were no options or warrants granted, or outstanding as of or during the years ended December 31, 2006 and 2005, and nine months ended September 30, 2007, respectively. 15 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 7- COMMITMENTS Rental The Company leases office space under an operating lease that is on an annual renewing term. The Company in June 2006, vacated their space and rented new space. The security deposit of $2,000 was refunded to the Company in July 2006. In June 2006, the Company entered into a new month-to-month lease for $1,300 per month, and paid a security deposit of $1,200. Rent expense for the nine months ended September 30, 2007 and 2006 was $11,950 and $11,970, respectively. NOTE 8- PROVISION FOR INCOME TAXES Deferred income taxes will be determined using the liability method for the temporary differences between the financial reporting basis and income tax basis of the Company’s assets and liabilities.Deferred income taxes are measured based on the tax rates expected to be in effect when the temporary differences are included in the Company’s tax return.Deferred tax assets and liabilities are recognized based on anticipated future tax consequences attributable to differences between financial statement carrying amounts of assets and liabilities and their respective tax bases. At September 30, 2007 and 2006, the following represents a calculation of the deferred tax assets and liabilities: 2007 2006 Accounts receivable allowance (0 ) (0 ) Realized gains and losses 0 2,050 Change in valuation allowance (0 ) (2,050 ) Total deferred tax assets (liabilities) $ 0 $ 0 A reconciliation of the Company’s effective tax rate as a percentage of income before taxes and federal statutory rate for the nine months ended September 30, 2007 and 2006 is summarized below. 2007 2006 Expected income tax benefit 43,400 6,800 State taxes, net of federal effect 2,000 3,000 Change in valuation allowance (44,600 ) (9,000 ) Total expense (benefit) $ 800 $ 800 16 FORMAT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 9- GOING CONCERN As shown in the accompanying condensed financial statements the Company has incurred a loss of $71,031 and $85,578 for the nine months ended September 30, 2007 and 2006, respectively, and the Company has experienced cash shortages in the past that have been funded by the Company’s President. The Company has an accumulated deficit of $167,057 as of September 30, 2007. As of September 30, 2007, the Company has a working capital deficit of $162,837. There is no guarantee that the Company will be able to sustain operations to alleviate the working capital deficit or continued operating losses. These conditions raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period. Management’s plans to mitigate the effects that give rise to the conditions involve more aggressive marketing strategies towards small publicly reporting companies. This marketing will include working closely with lawyers, associations and investment advisors. Additionally, the reporting requirements in the past year encourage many small non-reporting companies to report, which will expand the overall market from which new customers will come. Based on the following, it is likely that these plans can be implemented effectively. The condensed financial statements do not include any adjustments relating to the carrying amounts of recorded assets or the carrying amounts and classification of recorded liabilities that may be required should the Company be unable to continue as a going concern. 17 Item 2.Plan of Operation This following information specifies certain forward-looking statements of management of the company. Forward-looking statements are statements that estimate the happening of future events are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as “may”, “shall”, “could”, “expect”, “estimate”, “anticipate”, “predict”, “probable”, “possible”, “should”, “continue”, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Critical Accounting Policy and Estimates. Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources.These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in our Quarterly Report on Form 10-QSB for the period ended September 30, 2007. We provide EDGARizing services to various commercial and corporate entities. Our primary service is the EDGARization of corporate documents that require filing on EDGAR, the Electronic Data Gathering, Analysis, and Retrieval system maintained by the Securities and Exchange Commission. EDGAR performs automated collection, validation, indexing, acceptance, and forwarding of submissions by companies and others who are required by law to file forms with the Securities and Exchange Commission. These documents include registration statements, prospectuses, annual reports, quarterly reports, periodic reports, debt agreements, special proxy statements, offering circulars, tender offer materials and other documents related to corporate financings, acquisitions and mergers. We receive our clients’ information in a variety of media, and reformat it for distribution, either in print, digital or Internet form. We also provide limited commercial printing services, which consist of annual reports, sales and marketing literature, newsletters, and custom-printed products. 18 Liquidity and Capital Resources.We had cash of $3,227 as of September 30, 2007. Our accounts receivable were $21,076 as of September 30, 2007.We also had $1,200 represented by a security deposit and $300 represented by prepaid expenses and other current assets.Therefore our total current assets as of September 30, 2007 were $25,803.We also had $16,859 represented by fixed assets, net of depreciation, as of September 30, 2007.We also had a loan receivable in the amount of $20,500 as of September 30, 2007, to a company that is principally owned by one of our shareholders that owns less than one percent of our issued and outstanding shares. The loan is interest free and due on demand.We hope that the loan will be repaid before December 31, 2007, as we recently made a demand to the holder to pay the amount of the note. Our total assets as of September 30, 2007 were $63,162.As of September 30, 2007, our current liabilities were $188,640, of which $56,212 was represented by accounts payable and accrued expenses, and $132,428 was represented by a related party advance.The related party advance is payable to Mr. Neely, our officer, principal shareholder and one of our directors. Mr. Neely had advanced those funds to us for working capital. We had no other long term liabilities, commitments or contingencies. Other than the proposed increases in marketing expenses and the increases in legal and accounting costs we experienced due to the reporting requirements of becoming a reporting company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. Results of Operations. For the three months ended September 30, 2007 as compared to the three months ended September 30, 2006. Revenues. We generated revenues of $18,564 for the three months ended September 30, 2007, as compared to $15,278 for the three months ended September 30, 2006. The slight increase in revenues from 2007 to 2006 was primarily due to new customers that we obtained. Operating Expenses. For the three months ended September 30, 2007, our total operating expenses were $42,433, as compared to total operating expenses of $48,536 for the three months ended September 30, 2006. That decrease in operating expenses was the net effect of increases in bad debt and general and administrative expenses and a decrease in professional fees. Specifically, we had an increase in bad debt expenses for the three months ended September 30, 2007, to $11,018 as compared to $0 for the three months ended September 30, 2006. The increase was due to writing off as bad debt certain receivables that we did not believe we would be able to collect. We had a decrease in professional fees, which totaled $6,450 for the three months ended September 30, 2007 as compared to $31,583 for the three months ended September 30, 2006. We also had a increase in general and administrative expenses, which totaled $16,675 for the three months ended September 30, 2007, as compared to $6,572 for the three months ended September 30, 2006. Therefore, our net loss from operations before other income or expenses and provision for income taxes was $23,869 for the three months ended September 30, 2007, as compared to $33,258 for the three months ended September 30, 2006. Other Income. For the three months ended September 30, 2007, we had no other income or losses. For the three months ended September 30, 2006, we had unrealized losses on marketable securities of $1,307, which we did not have for the current period. That loss on sale of those marketable securities in 2006 was due to decreasing share prices from the time at which we accepted that stock as payment for services compared to the time of sale. Net Income or Loss. For the three months ended September 30, 2007, our net loss from operations was $23,869, as compared to the three months ended September 30, 2006, where our net loss was $34,565. The decrease in our net loss for the three months ended September 30, 2007, was due a decrease in operating expenses between the two periods, as discussed above. For the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006. Revenues. We generated revenues of $61,382 for the nine months ended September 30, 2007, as compared to $56,668 for the nine months ended September 30, 2006. We hope to engage additional clients and increase the amount of revenues that we generate. 19 Operating Expenses. For the nine months ended September 30, 2007, our total operating expenses were $137,214, as compared to total operating expenses of $138,137 for the nine months ended September 30, 2006. That decrease in operating expenses was the net effect of increases in wages and related expenses, bad debt and general and administrative expenses and a decrease in professional fees. Specifically, wages and related expenses increased to $35,301 for the nine months ended September 30, 2007, from $26,498 for the nine months ended September 30, 2006. The increase was due to engaging an additional employee in 2007. Our general and administrative expenses also increased to $40,088 for the nine months ended September 30, 2007, from $19,288 for the nine months ended September 30, 2006. Those increases were offset by a significant decrease in professional fees. Our professional fees, which totaled $34,355 for the nine months ended September 30, 2007 decreased from $68,626 for the nine months ended September 30, 2006. The decrease was due to significant legal and accounting expenses that were incurred in 2006 in connection with the preparation of our Registration Statement on Form 10-SB and the audit of our financial statements for the year ended December 31, 2005.Therefore, our net loss from operations before other income or expenses and provision for income taxes was $75,832 for the nine months ended September 30, 2007, as compared to $81,469 for the nine months ended September 30, 2006. Other Income. For the nine months ended September 30, 2007, other income was comprised only of $5,601 which was gain from the sale of an automobile. For the nine months ended September 30, 2006, we had rental income of $3,120, which we no longer have, because we moved from the premises where we had rental income from sublessees. For the nine months ended September 30, 2006, we also had unrealized losses on marketable securities of $6,447, which we did not have for the current period. That loss on sale of those marketable securities in 2006 was due to decreasing share prices from the time at which we accepted that stock as payment for services compared to the time of sale. Other than these items we had no other income or losses for the nine months ended September 30, 2007. For the nine months ended September 30, 2006, we had interest income of $18. Net Income or Loss. For the nine months ended September 30, 2007, our net loss from operations before provision for income taxes of $800 was $70,231, making our net loss $71,031. This is in comparison to the nine months ended September 30, 2006, where our net loss was $84,778, and after provision for income tax of $800, was $85,578. Our Plan of Operation for the Next Twelve Months. To effectuate our business plan during the next twelve months, we must increase the number of clients we service and actively market and promote our services. We believe that our ability to file all documents in HTML has significantly improved our ability to compete with other providers of EDGARization services. We have been actively meeting with our referral sources, such as accountants and attorneys, to understand how we can better service their clients’ needs and how we can obtain EDGARization work from clients of theirs that currently use another provider. We believe that referrals will continue to comprise a majority of our business, and we hope to nurture and care for the relationships we have so that we can attract more clients. We have also initiated a direct marketing campaign to newly public and small public companies. We believe that many smaller public companies are particularly sensitive to pricing. Therefore, we have targeted those companies as potential customers. We plan to mail information with pricing specials as well as make direct marketing calls to those companies in an effort to attract their business. We had cash of $3,227 of September 30, 2007, which we estimate will be sufficient to fund our operations for the next month. In the opinion of management, our available funds will not satisfy our working capital requirements for the next twelve months. Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors. We have funded our operations from the advances from Ryan Neely, our president, secretary, chief financial officer and one of our directors. All of those advances are interest free and due on demand. As of September 30, 2007, $132,428 is due to Mr. Neely. We expect that the increased legal and accounting costs due to the reporting requirements of becoming a reporting company will continue to impact our liquidity as we will need to obtain funds to pay those expenses. We are attempting collection on our related party loan receivable to help improve our liquidity position during the next twelve months. We hope that the loan will be repaid before December 31, 2007 as we recently made a demand to the holder to pay the amount of the note. We cannot guaranty that we will be repaid that amount owed pursuant to the note which will affect our liquidity. 20 Besides generating revenue from our current operations, we will need to raise approximately $50,000 to continue operating at our current rate. At our current level of operation, we are not able to operate profitably. In order to conduct further marketing activities and expand our operations to the point at which we are able to operate profitably, we believe we would need to raise $50,000, which would be used for conducting marketing activities. Other than proposed increases in marketing expenses and the anticipated increases in legal and accounting costs of becoming a public company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. In the event that we experience a shortfall in our capital, we intend to pursue capital through public or private financing as well as borrowings and other sources, such as our officer and directors. We cannot guaranty that additional funding will be available on favorable terms, if at all. If adequate funds are not available, then our ability to expand our operations may be significantly hindered. If adequate funds are not available, we believe that our officer and directors will contribute funds to pay for our expenses to achieve our objectives over the next twelve months. Our belief that our officer and directors will pay our expenses is based on the fact that our officer and directors collectively own 3,007,500 shares of our common stock, which equals approximately 80% of our outstanding common stock. We believe that our officer and directors will continue to pay our expenses as long as they maintain their ownership of our common stock. We believe that the current marketplace of EDGARization companies is highly fragmented, with literally dozens of small to medium size companies located throughout the country. As such, we believe that there is an opportunity for a publicly traded EDGARization company to acquire several, smaller and established EDGARization companies with already-established customer bases. We hope to use our common stock as payment for any potential acquisitions. Accordingly, we began researching potential acquisitions or other suitable business partners which will assist us in realizing our business objectives. As of the date of this report, we have had informal discussions with potential acquisition candidates although we have not entered into any formal agreements. We cannot guaranty that we will acquire any other third party, or that in the event that we acquire another entity, this acquisition will increase the value of our common stock. Our acquisition strategy is designed to complement our core business. We are not currently conducting any research and development activities. We do not anticipate conducting such activities in the near future. We do not anticipate that we will purchase or sell any significant equipment. In the event that we expand our customer base, then we may need to hire additional employees or independent contractors as well as purchase or lease additional equipment. Because we have limited operations and assets, we may be considered a shell company as defined in Rule 12b-2 of the Securities Exchange Act of 1934. Accordingly, we have checked the box on the cover page of this report that specifies we are a shell company. Off-Balance Sheet Arrangements. We have no off-balance sheet arrangements. Item 3. Controls and Procedures (a) Evaluation of disclosure controls and procedures. We maintain controls and procedures designed to ensure that information required to be disclosed in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. Based upon their evaluation of those controls and procedures performed as of September 30, 2007, the date of this report, our chief executive officer and the principal financial officer concluded that our disclosure controls and procedures were effective. (b) Changes in internal controls. There were no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the date of the evaluation of those controls by the chief executive officer and principal financial officer. 21 PART II — OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities None. Item 4.Submission of Matters to Vote of Security Holders None. Item 5.Other Information None. Item 6.Exhibits 31. Rule 13a-14(a)/15d-14(a) Certifications. 32. Section 1350 Certifications. 22 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Format, Inc., a Nevada corporation Date: October 18, 2007 By: /s/Ryan Neely Ryan Neely Principal Executive Officer, Chief Financial Officer, President and a Director
